       CASE 0:19-cv-01366-DSD-BRT Doc. 20 Filed 10/08/20 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA
                        CIVIL NO. 19-1366(DSD/BRT)

Noel K.A.,

                  Plaintiff,

v.                                                       ORDER

Andrew M. Saul, Commissioner
of Social Security,

                  Defendant.



      This   matter    comes   before   the   court   upon      the   report   and

recommendation (R&R) of United States Magistrate Judge Becky R.

Thorson dated July 20, 2020.          Plaintiff has not filed objections

to   the   R&R   in   the   time   period   permitted,    and    defendant     has

indicated that it will not file any objections.

      Based on the R&R and the files, records, and proceedings

herein, IT IS HEREBY ORDERED that:

      1.     The R&R [ECF No. 18] is adopted in its entirety;

      2.     Plaintiff’s motion for summary judgment [ECF No. 12] is

granted in part and denied in part as set forth in the R&R;

      3.     Defendant’s motion for summary judgment [ECF No. 15] is

denied; and
      CASE 0:19-cv-01366-DSD-BRT Doc. 20 Filed 10/08/20 Page 2 of 2



     4.   This matter is remanded to the Commissioner of Social

Security for further proceedings pursuant to 42 U.S.C. § 405(g)

(sentence four), consistent with the R&R.



Dated: October 8, 2020

                                       s/David S. Doty
                                       David S. Doty, Judge
                                       United States District Court
